DETAILED ACTION

Response to Amendment
The reply filed on July 23, 2021 is not fully responsive to the prior Office action because of the following omissions/matters:
The applicant has provided a clean copy and a marked-up copy of the specification in the papers filed.
These filings are in response to the Ex parte Quayle action (dated May 25, 2021) which outlined in detail the inconsistencies with the previous attempt at amending the specification, from papers submitted by the applicant (dated April 13, 2021).
The new specification still does not conform to the proper procedures for amending, with regards to the usage of underlining, strike-through, and brackets.
As one example, paragraph [0045] of the originally filed specification is 20 lines in length.  The latest version of paragraph [0045] is only 10 lines in length.  These two versions of this paragraph should be identical, as no amendments exist within this particular paragraph.
As another example, the originally-filed specification has a total of 89 paragraphs.  The latest version of the specification (dated July 23, 2021) is only 88 paragraphs.
Changes to the specification cannot be made without a clear indication of what the changes are and where they have been made.
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812